Case 1:18-cv-07261-RJD-JRC Document 13-2 Filed 03/22/19 Page 1 of 19 PageID #: 280




                               EXHIBIT “A”
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                               INDEX NO. 523152/2018
       CaseNO.
NYSCEF DOC. 1:18-cv-07261-RJD-JRC
               3                  Document 13-2 Filed 03/22/19 Page RECEIVED
                                                                    2 of 19 PageID #: 281
                                                                              NYSCEF:  11/15/2018




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF KINGS


          RISEBORO COMMUNITY PARTNERSHIP INC., Index No.:                           _________________
          formerly known as RIDGEWOOD BUSHWICK SENIOR
          CITIZENS COUNCIL, INC.,
                                        Plaintiff,

                          -against-

          SUNAMERICA HOUSING FUND NO. 682, SLP VERIFIED COMPLAINT
          HOUSING I, LLC, 420 STOCKHOLM STREET
          ASSOCIATES L.P.,

                                                Defendants.




                Plaintiff, RiseBoro Community Partnership Inc., formerly known as Ridgewood Bushwick

         Senior Citizens Council, Inc., (“RiseBoro”), by their attorneys, Goldstein Hall PLLC, as and for

         their Verified Complaint against SunAmerica Housing Fund No. 682 (“SunAmerica”) and SLP

         Housing I, LLC (“SLP”) (collectively, “Defendants”) and 420 Stockholm Street Associates L.P.

         (“Partnership”) hereby alleges as follows:

                                        PRELIMINARY STATEMENT

                1.      The underlying Apartment Complex (hereinafter defined) is a 35-unit low-income

         housing development with low-income tenants that is in desperate need of repair. Despite

         Plaintiff’s best efforts to effectuate said repairs, Plaintiff has been blocked by Defendants in

         securing the necessary financing, solely because of Defendants’ desire to maintain an interest in

         the Apartment Complex, long after they have reaped the benefit of its Low-Income Housing Tax

         Credits (“LIHTC”) and long after 26 U.S.C. § 42 (“Section 42”) contemplated their exit.

                                                         1



                                                      1 of 18
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                 INDEX NO. 523152/2018
       CaseNO.
NYSCEF DOC. 1:18-cv-07261-RJD-JRC
               3                  Document 13-2 Filed 03/22/19 Page RECEIVED
                                                                    3 of 19 PageID #: 282
                                                                              NYSCEF:  11/15/2018




         Defendants are waiting-out the expiration of the relevant binding agreements to enrich themselves

         by extracting additional undue benefit out of the Apartment Complex, including converting it into

         expensive market rate units. This desire is at the direct expense of the current low-income tenants

         because RiseBoro cannot refinance the Apartment Complex without Defendants first exiting,

         which has resulted in extreme delay in the making of necessary and important repairs. Further,

         Defendants desire to wait out the Regulatory Agreement is at direct odds with Section 42’s intent

         for perpetual not-for-profit ownership.

                                                   THE PARTIES

                 2.     RiseBoro is a New York not-for-profit corporation organized and existing under

         the laws of the State of New York, with its principal place of business at 565 Bushwick Avenue,

         Brooklyn, New York 11206.

                 3.     Upon information and belief, SunAmerica is a foreign limited partnership,

         organized and existing under the laws of the State of Nevada with its principal place of business

         at 1 SunAmerica Center, Century City, Los Angeles, California 90067-6022.

                 4.     Upon information and belief SunAmerica transacts business in the State of New

         York.

                 5.     Upon information and belief, SLP is a foreign limited liability company, organized

         and existing under the laws of the State of Nevada with its principal place of business at 1

         SunAmerica Center, Century City, Los Angeles, California 90067-6022.

                 6.     Upon information and belief SLP transacts business in the State of New York.

                 7.     The Partnership is a New York limited partnership organized and existing under

         the laws of the State of New York with its principal place of business at 217 Wyckoff Avenue,




                                                         2



                                                      2 of 18
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                    INDEX NO. 523152/2018
       CaseNO.
NYSCEF DOC. 1:18-cv-07261-RJD-JRC
               3                  Document 13-2 Filed 03/22/19 Page RECEIVED
                                                                    4 of 19 PageID #: 283
                                                                              NYSCEF:  11/15/2018




         Brooklyn, New York 11237. The Partnership is named as a nominal defendant in that its interest

         will be affected by the outcome of this action.

                                         JURUSIDICTION AND VENUE

                 8.      This Court has long-arm personal Jurisdiction over the Defendants pursuant to

         CPLR 302 in that the Defendants (i) transact business in New York State (the “State”), and/or (ii)

         commit tortious acts within the State, and/or (iii) committed tortious acts outside of the State

         causing injury to RiseBoro in the State, and (a) regularly do or solicit business or derive substantial

         revenue from services rendered within the State, or (b) expect or should reasonably expect the act

         to have consequences in the State and derive substantial revenue from interstate commerce.

                 9.      Pursuant to CPLR 507, Kings County is the proper venue for this action since the

         Premises subject to the dispute is located within Kings County.

                      BACKGROUND ALLEGATIONS AS TO ALL CAUSES OF ACTIONS

            I.         NATURE OF ACTION

                 10.     This action concerns the interpretation of a contractual right of first refusal (the

         “ROFR”) granted to RiseBoro (or its designee) in the Amended and Restated Agreement of

         Limited Partnership of the Partnership. RiseBoro is the not-for-profit sponsor of the redevelopment

         of a LIHTC project located at 420 Stockholm Street, Brooklyn New York (the “Apartment

         Complex”). Upon information and belief, SunAmerica and SLP are limited investor partners of

         the Partnership; SunAmerica is the Investment Partnership and SLP is the Special Limited Partner.

                 11.     On February 13, 2018, RiseBoro informed the Defendants that it intended to

         exercise the ROFR and purchase the Apartment Complex within thirty days, but the Defendants

         refused RiseBoro’s notice and informed RiseBoro that RiseBoro cannot exercise the ROFR unless




                                                           3



                                                       3 of 18
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                   INDEX NO. 523152/2018
       CaseNO.
NYSCEF DOC. 1:18-cv-07261-RJD-JRC
               3                  Document 13-2 Filed 03/22/19 Page RECEIVED
                                                                    5 of 19 PageID #: 284
                                                                              NYSCEF:  11/15/2018




         SLP consents to such a purchase and that, moreover, RiseBoro cannot exercise its ROFR unless a

         bona fide third party offer is made and the Defendants are willing to sell.

                   12.     There is a genuine controversy between the parties as to whether the consent of the

         Defendants is necessary for RiseBoro to exercise the ROFR. RiseBoro maintains that the

         Defendants have already realized the benefit of the bargain by capturing the LIHTC tax credits

         and other associated tax benefits, while RiseBoro’s statutorily promulgated role – to maintain the

         affordability of the Apartment Complex – has not yet lapsed.

                   13.     Crucially, to refinance the Apartment Complex and maintain its operational

         viability, Defendants must exit the Partnership and facilitate RiseBoro’s purchase of the Apartment

         Complex. Otherwise, Defendants’ continued involvement precludes the Apartment Complex from

         both securing necessary public funds and precludes perpetual not-for-profit ownership as

         contemplated by Section 42 – rendering the entire LIHTC framework upon which the Apartment

         Complex is premised, meaningless.

             II.         LOW INCOME HOUSING TAX CREDIT

                   14.     The LIHTC provision of the Internal Revenue Code, Section 42 is a program that

         leverages private sector and investment, to develop and perpetuate low-income housing.

                   15.     Section 42 creates federally allocated tax credits administered by state housing

         finance agencies. These state agencies then award tax credits to real estate developers in exchange

         for the developers’ creation of low-income housing.

                   16.     As these tax credits are nonrefundable, only taxpayers with tax liabilities can make

         use of the tax credits. Thus, developers transfer the credits to large financial institutions with

         significant federal tax liabilities.




                                                            4



                                                        4 of 18
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                      INDEX NO. 523152/2018
       CaseNO.
NYSCEF DOC. 1:18-cv-07261-RJD-JRC
               3                  Document 13-2 Filed 03/22/19 Page RECEIVED
                                                                    6 of 19 PageID #: 285
                                                                              NYSCEF:  11/15/2018




                 17.     However, because one taxpayer cannot sell tax credits to another and the Internal

         Revenue Code permits only the owner of a qualified low-income building to claim the tax credit

         on its return, for the tax credits to enure to the benefit of an entity, a developer and an investor (the

         “Investor Partner”) enter into a partnership that will own the project.

                 18.     Accordingly, in exchange for being allocated approximately 99% of the tax credits,

         which are taken over a period of ten years, the Investor Partner makes a series of capital

         contributions to the partnership – these contributions serve as the initial equity necessary to

         develop, operate and maintain the project.

                 19.     As a result, over a period of ten years, the Investor Partner can claim annual tax

         credits to offset its tax liabilities over ten to fifteen years so long as the project complies with

         affordability restrictions (the “Compliance Period”), avoiding tax-credit recapture. However, after

         the tax credits are exhausted and the Investor Partner loses any economic incentive to remain in

         the partnership and perpetuate affordability, in order to ensure the Project’s fundamental low-

         income housing objective, Section 42 specifically contemplates and incentivizes a not-for-profit

         organization’s purchase of the LIHTC project for a statutorily prescribed below market price, in

         Section 42(i)(7) (the “Section 42 ROFR”).

                 20.     Specifically, Section 42 provides, in pertinent part:

                                 (A) No Federal income tax benefit shall fail to be allowable
                                     to the taxpayer with respect to any qualified low-income
                                     building merely by reason of a right of 1st refusal held
                                     by the tenants (in cooperative form or otherwise) or
                                     resident management corporation of such building or by
                                     a qualified nonprofit organization (as defined in
                                     subsection (h)(5)(C)) or government agency to purchase
                                     the property after the close of the compliance period for
                                     a price which is not less than the minimum purchase
                                     price determined under subparagraph (B).



                                                            5



                                                        5 of 18
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                       INDEX NO. 523152/2018
       CaseNO.
NYSCEF DOC. 1:18-cv-07261-RJD-JRC
               3                  Document 13-2 Filed 03/22/19 Page RECEIVED
                                                                    7 of 19 PageID #: 286
                                                                              NYSCEF:  11/15/2018




                                   (B) Minimum purchase price. For purposes of subparagraph
                                        (A), the minimum purchase price under this
                                        subparagraph is an amount equal to the sum of—
                                           a. the principal amount of outstanding indebtedness
                                               secured by the building (other than indebtedness
                                               incurred within the 5-year period ending on the
                                               date of the sale to the tenants), and
                                           b. all Federal, State, and local taxes attributable to
                                               such sale.
                                   Except in the case of Federal income taxes, there shall not
                                   be taken into account under clause (ii) any additional tax
                                   attributable to the application of clause (ii).

         26 U.S.C. Section 42(i)(7).

                    21.     Here, the Restated Agreement (as hereinafter defined) granted a Section 42 ROFR

         to RiseBoro in Section 12.03. The not-for-profit organization’s – or, here, RiseBoro’s –

         opportunity to purchase preserves the affordability of the project.

             III.         THE PROJECT

                    22.     On December 21, 1998, 420 Stockholm Housing Development Fund Company,

         Inc. (the “HDFC”) as general partner, and SunAmerica as limited partner entered the Partnership,

         pursuant to an Agreement of Limited Partnership (the “Agreement”).

                    23.     In the Agreement, SunAmerica loans the HDFC the funds necessary to purchase

         certain land pursuant to a purchase agreement that is to be assigned to the HDFC by RiseBoro

         (wherein RiseBoro is purchaser), and that purchased land would then be acquired by the

         Partnership to take advantage of the LIHTC program. See Section 7(d) of the Agreement.

                    24.     On or about March 25, 1999 the HDFC did acquire the land and the Agreement was

         amended and restated on May 1, 1999 (the “Restated Agreement”) to outline the now existing

         LIHTC partnership, specifically: “the Apartment Complex is being developed in a manner which

         satisfies, and shall continue to satisfy, all restriction, including tenant income and rent restrictions,



                                                             6



                                                         6 of 18
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                    INDEX NO. 523152/2018
       CaseNO.
NYSCEF DOC. 1:18-cv-07261-RJD-JRC
               3                  Document 13-2 Filed 03/22/19 Page RECEIVED
                                                                    8 of 19 PageID #: 287
                                                                              NYSCEF:  11/15/2018




         applicable to projects generating Low-Income Housing Tax Credits under Section 42 of the Code.”

         Section 4.01(p) of the Restated Agreement.

                  25.     To that end, the Agreement provides that “no restrictions on the sale or refinancing

         of the Apartment Complex, other than the restrictions to be set forth in … Section 42 of the Code

         …. and no such restrictions shall … be placed upon the sale or refinancing of the Apartment

         Complex.” Section 4.01(O) of the Restated Agreement.

                  26.     On August 14, 2000, 420 Stockholm Corp. whose sole shareholder is RiseBoro,

         replaced the HDFC as general partner of the Partnership. Simultaneously, the land – now the

         Apartment Complex – was transferred from the HDFC to the Partnership to satisfy the fundamental

         tax principles of ownership that underpin the LIHTC framework by making the Partnership owner

         of the Apartment Complex and permitting the Section 42 “tax credits to be allocated to the Partners

         in accordance with their Percentage Interests.” Section 11.01(a) of the Restated Agreement.

                  27.     The Restated Agreement granted RiseBoro the ROFR.

                  28.     99.89% of the tax credits were allocated and flowed to SunAmerica, while a

         nominal 0.10% of the tax credits were allocated and flowed to RiseBoro and 0.01% of the tax

         credits were allocated and flowed to SLP. See Section 5.01(a), (b), (c) of the Restated Agreement.

            IV.         RISEBORO’S RIGHT OF FIRST REFUSAL

                  29.     In connection with the development of the Apartment Complex and in accordance

         with Section 42, the Restated Agreement provided for a right of first refusal, the ROFR, as follows:

                                 On and after the end of the 15 year Compliance Period,
                                 [RISEBORO] or its designee, if it is at that time a qualified
                                 nonprofit corporation, shall have a right of first refusal to
                                 purchase the Apartment Complex for the price equal to the
                                 sum of:
                                    (i) The principal amount of outstanding indebtedness
                                        secured by the building (other than indebtedness


                                                           7



                                                       7 of 18
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                       INDEX NO. 523152/2018
       CaseNO.
NYSCEF DOC. 1:18-cv-07261-RJD-JRC
               3                  Document 13-2 Filed 03/22/19 Page RECEIVED
                                                                    9 of 19 PageID #: 288
                                                                              NYSCEF:  11/15/2018




                                         incurred within the 5-year period ending on the date
                                         of the sale)
                                    (ii) All Federal, State, and local taxes attributable to such
                                         sale and to any amounts paid pursuant to subsection
                                         (iii) hereof; and
                                    (iii)Any amounts of a Tax Credit Shortfall which has not
                                         been paid.

         Section 12.03 of the Restated Agreement.

            V.         RISEBORO’S EXERCISE OF ITS RIGHT OF FIRST REFUSAL

                 30.     On November 2, 2015, RiseBoro’s agent, Mr. Peter Brodie, e-mailed Defendants

         and communicated RiseBoro’s intent “to purchase the [Apartment Complex] … in accordance

         with Section 12.03 of the [Restated Agreement].”

                 31.     On the same day, SLP replied to RiseBoro’s E-mail stating:

                                        Under Section 12.03, your client has a right of first
                                refusal to purchase the property. Further under Section
                                8.02b, SLP consent is required for a sale or disposition of all
                                or any material portion of the Partnership assets.
                                        At this time, the limited partners are not interested in
                                pursuing the sale of the property. Hence, the right of first
                                refusal would not be triggered this coming January, and will
                                not be triggered unless and until the partners decide to sell
                                the property.
                                        Therefore, do not proceed with the course of action
                                described below.

                 32.     On February 13, 2018, RiseBoro again informed Defendants of its intent to exercise

         its rights and purchase the Apartment Complex and requested that transaction occur within thirty

         days thereof.

                 33.     On April 17, 2018, Defendants’ counsel alleged that the proposed transaction would

         violate the terms of the Partnership Agreement. Defendants’ counsel followed up his April 17th

         letter in an April 24, 2018 letter (the “April 24th Letter”) by arguing, without support, that

         RiseBoro’s intended transaction “without the Consent of the Special Limited Partner would violate


                                                           8



                                                       8 of 18
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                    INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 3                 Document 13-2 Filed 03/22/19 Page 10 of 19 PageID
                                                                    RECEIVED        #: 289
                                                                              NYSCEF:  11/15/2018




         the Partnership Agreement” and, further alleging that, the predicate right of first refusal requires

         “both a willing seller and a bona fide third party offer before it can be exercised.” See the April

         24th Letter.

                 34.    The parties continued discussing Defendants’ purchase pursuant to the ROFR

         during various subsequent telephone calls. During these discussions it became clear that RiseBoro

         and Defendants disagreed as to the meaning and significance of several provisions of the Restated

         Agreement, inter alia: (i) whether the provision

                                General Partner shall not without the Consent of the Special
                                Limited Partner which Consent may be withheld in its sole
                                and absolute discretion, have any authority to: to sell or
                                otherwise dispose of, at any time, all or any material portion
                                of the assets of the Partnership, except as expressly
                                provided in this Agreement

         Section 8.02(b)(i) (emphasis added), precludes and/or conditions RiseBoro’s ROFR in Article XII,

         Section 12.03; and (ii) whether the ROFR “would not be triggered … and will not be triggered

         unless and until the Defendants decide to sell the “Apartment Complex]” and a bona fide third-

         party offer is made.

                 35.    RiseBoro explained that Defendants’ benefit of the bargain was to capture the

         LIHTC tax credits and this benefit has already been realized by SunAmerica. RiseBoro further

         explained that Defendants’ ownership of the Apartment Complex remained a mere nominal

         appendage of the LIHTC structure which cannot be viewed in isolation, but must instead be

         construed together with, inter alia, the purpose of the Partnership: generating LIHTC tax credits

         and ensuring that the Apartment Complex remains affordable via not-for-profit ownership at the

         expiration of the Compliance Period.




                                                            9



                                                      9 of 18
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                       INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 3                 Document 13-2 Filed 03/22/19 Page 11 of 19 PageID
                                                                    RECEIVED        #: 290
                                                                              NYSCEF:  11/15/2018




                                       AS TO THE FIRST CAUSE OF ACTION

                                                  (Declaratory Relief)

                 36.     RiseBoro repeats and realleges each and every allegation set forth above as if fully

         set forth herein at length.

                 37.     There is an actual controversy between the parties concerning their respective rights

         under the Restated Agreement.

                 38.     Specifically, the parties disagree as to whether Defendants’ consent, provided in

         Section 8.02(b)(i), is a condition precedent for RiseBoro to exercise its ROFR and purchase of the

         Apartment Complex pursuant Section 12.03.

                 39.     Section 8.02(b)(i) specifically provides:

                                 General Partner shall not without the Consent of the Special
                                 Limited Partner which Consent may be withheld in its sole
                                 and absolute discretion, have any authority to: to sell or
                                 otherwise dispose of, at any time, all or any material portion
                                 of the assets of the Partnership, except as expressly provided
                                 in this Agreement.

                 40.     The ROFR specifically provides:

                                 On and after the end of the 15 year Compliance Period,
                                 [RiseBoro] or its designee, if it is at that time a qualified
                                 nonprofit corporation, shall have a right of first refusal to
                                 purchase the Apartment Complex for the price equal to the
                                 sum of:
                                     (iv) The principal amount of outstanding indebtedness
                                          secured by the building (other than indebtedness
                                          incurred within the 5-year period ending on the date
                                          of the sale)
                                     (v) All Federal, State, and local taxes attributable to such
                                          sale and to any amounts paid pursuant to subsection
                                          (iii) hereof; and
                                     (vi) Any amounts of a Tax Credit Shortfall which has not
                                          been paid




                                                           10



                                                       10 of 18
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                  INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 3                 Document 13-2 Filed 03/22/19 Page 12 of 19 PageID
                                                                    RECEIVED        #: 291
                                                                              NYSCEF:  11/15/2018




                 41.     The ROFR neither contains any limiting language nor consenting requirements for

         RiseBoro to exercise it. In fact, SLP’s SLP’s consent is not necessary for RiseBoro to exercise the

         ROFR because, inter alia, Section 8.02(b)(i) specifically provides that its impart is effective,

         “except as expressly provided in this Agreement” and therefore does not implicate RiseBoro’s

         ROFR which neither contains any limiting language nor consenting requirements for RiseBoro to

         exercise it.

                 42.     In other words, Section 8.02(b)(i) has no impact upon the bundle of rights RiseBoro

         is granted by the ROFR.

                 43.     Further, Section 4.01(o) of the Restated Agreement provides “no restrictions on the

         sale or refinancing of the Apartment Complex, other than the restrictions to be set forth in …

         Section 42 of the Code …. and no such restrictions shall … be placed upon the sale or refinancing

         of the Apartment Complex.”

                 44.     Section 42 contemplates no restrictions against a ROFR holder.

                 45.     By reason of the foregoing, a declaratory judgment is both necessary and proper in

         order to set forth and determine the rights and obligations that exist between the parties in

         connection with the Restated Agreement. A declaratory judgment would terminate the uncertainty

         or controversy giving rise to this cause of action.

                                   AS TO THE SECOND CAUSE OF ACTION

                                                 (Declaratory Relief)

                 46.     RiseBoro repeats and realleges each and every allegation set forth above as if fully

         set forth herein at length.

                 47.     There is an actual controversy between the parties concerning their respective rights

         under the Restated Agreement.


                                                          11



                                                      11 of 18
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                 INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 3                 Document 13-2 Filed 03/22/19 Page 13 of 19 PageID
                                                                    RECEIVED        #: 292
                                                                              NYSCEF:  11/15/2018




                  48.   There is an actual controversy between RiseBoro and Defendants as to whether the

         ROFR “is an instrument that, under New York law, requires both a willing seller and a bona fide

         third party offer before it can be exercised,” as maintained by Defendants.

                  49.   The ROFR cannot be interpreted purely under New York common law, but must

         be interpreted to be consistent with the statutory scheme of Section 42 as mandated by the Restated

         Agreement.

                  50.   Accordingly, the ROFR is unlike a common law ROFR – a preemptive right – as it

         entitles RiseBoro to purchase the Apartment Complex from the owner at a specific price and can

         be exercised unilaterally.

                  51.   The Restated Agreement neither includes nor implies a bona fide third-party offer

         as a condition precedent for RiseBoro to exercise its ROFR and purchase of the Apartment

         Complex pursuant Section 12.03.

                  52.   Furthermore, Section 42 neither includes nor implies a bona fide third-party offer

         as a condition precedent for a ROFR holder to exercise its ROFR and such a limitation is

         inconsistent with the statutory scheme of Section 42 because a Section 42 ROFR permits a not-

         for-profit organization to purchase a project at a below-market price (the minimum purchase

         price), even if it is lower than the price offered by a third party, thereby discouraging any bona

         fide third party offeror from making any offer because the third parties would be aware that a not-

         for-profit organization would prevail against any such third-party offer no matter how competitive

         it is.

                  53.   By reason of the foregoing, a declaratory judgment is both necessary and proper in

         order to set forth and determine the rights and obligations that exist between the parties in

         connection with the Restated Agreement. A declaratory judgment would terminate the uncertainty


                                                         12



                                                     12 of 18
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                        INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 3                 Document 13-2 Filed 03/22/19 Page 14 of 19 PageID
                                                                    RECEIVED        #: 293
                                                                              NYSCEF:  11/15/2018




         or controversy giving rise to this cause of action. A declaratory judgment would terminate the

         uncertainty or controversy giving rise to this cause of action.



                                       AS TO THE THIRD CAUSE OF ACTION

                                        (Breach of Contract/Specific Performance)

                 54.     RiseBoro repeats and realleges each and every allegation set forth above as if fully

         set forth herein at length.

                 55.     The ROFR specifically provides:

                                 On and after the end of the 15 year Compliance Period,
                                 [RiseBoro] or its designee, if it is at that time a qualified
                                 nonprofit corporation, shall have a right of first refusal to
                                 purchase the Apartment Complex for the price equal to the
                                 sum of:
                                     (i) The principal amount of outstanding indebtedness
                                          secured by the building (other than indebtedness
                                          incurred within the 5-year period ending on the date
                                          of the sale)
                                     (ii) All Federal, State, and local taxes attributable to such
                                          sale and to any amounts paid pursuant to subsection
                                          (iii) hereof; and
                                     (iii)Any amounts of a Tax Credit Shortfall which has not
                                          been paid

                 56.     On February 13, 2018, RiseBoro communicated, for a second time, its intent to

         exercise the ROFR within thirty days.

                 57.     Defendants refused and continues to refuse to sell the Apartment Complex to

         Plaintiff, despite their obligations to the contrary, and have thereby breached the Restated

         Agreement.

                 58.     This refusal by Defendants constitutes a breach of their obligations under the

         Restated Agreement.



                                                            13



                                                        13 of 18
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                    INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 3                 Document 13-2 Filed 03/22/19 Page 15 of 19 PageID
                                                                    RECEIVED        #: 294
                                                                              NYSCEF:  11/15/2018




                 59.     By reason of the foregoing, Plaintiff is entitled to a judgment, pursuant to the

         ROFR, declaring and adjudging that Defendants had no right to refuse Plaintiff’s intended exercise

         of its ROFR provided by and pursuant to Section 12.03, and directing the Defendants to

         specifically perform all of their obligations under the Restated Agreement, including cooperating

         with RiseBoro as it exercises the ROFR and purchases the Apartment Complex from the

         Partnership, as provided by and pursuant to Section 12.03.

                 60.     The Restated Agreement relates to an interest in real property that is special, unique,

         and irreplaceable. The specific performance sought by RiseBoro relates to and affects the title to,

         or the possession, use or enjoyment of, real property.

                 61.     RiseBoro has no adequate remedy at law as monetary damages are inadequate.

         Barring specific performance, RiseBoro cannot be made whole by an award of monetary damages.

                                   AS TO THE FOURTH CAUSE OF ACTION

                                            (Breach of Contract/Damages)

                 62.     RiseBoro repeats and realleges each and every allegation set forth above as if fully

         set forth herein at length.

                 63.     RiseBoro pleads, in the alternative, that to the extent specific performance is not

         granted, RiseBoro is entitled to an award of damages by reason of the Defendants’ breaches of

         contract, which have proximately caused, inter alia, RiseBoro to lose business opportunities in

         connection with re-positioning and/or refinancing the Apartment Complex.

                 64.     The damages incurred by RiseBoro by reason of each of the Defendants’ breach of

         contract as described herein includes, but is not limited to Defendants refusing and precluding

         RiseBoro from exercising its ROFR and purchasing the Apartment Complex as provided by and




                                                           14



                                                       14 of 18
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 3                 Document 13-2 Filed 03/22/19 Page 16 of 19 PageID
                                                                    RECEIVED        #: 295
                                                                              NYSCEF:  11/15/2018




         pursuant to Section 12.03, and inhibiting RiseBoro from re-positioning and/or refinancing the

         Apartment Complex.

                65.     By reason of the foregoing, RiseBoro is entitled to a judgment against Defendants,

         in an amount to be determined at trial, but believed to be no less than $10,000,000.00.



         WHEREFORE, RISEBORO seeks a judgment against the Defendants, jointly and severally,

            a. On the First Cause of Action, an order declaring that:
                  i.  no condition precedent, other than the end of the 15 year Compliance period
                      pursuant to Section 12.03, is required for RiseBoro to exercise its right of first
                      refusal provided by and pursuant to Section 12.03;
                 ii.  neither consent of SLP nor any other entity or individual is required for RiseBoro
                      to exercise its right of first refusal provided by and pursuant to Section 12.03; and
                iii. RiseBoro’s exercise of its right of refusal provided by and pursuant to Section 12.03
                      is proper, and RiseBoro may purchase the Apartment Complex forthwith.

            b. On the Second Cause of Action, an order declaring that:
                  i.  the right of first refusal provided by and pursuant to Section 12.03 is not a right of
                      first refusal which is to be construed solely under New York law, but must instead
                      be consistent with the statutory scheme of Section 42;
                 ii.  a bona fide third-party offer to purchase the Apartment Complex is not required
                      prior to RiseBoro’s exercising its right of first refusal provided by and pursuant to
                      Section 12.03;
                iii. a third-party offer to purchase the Apartment Complex is not required prior to
                      RiseBoro’s or its designee exercising its right of first refusal provided by and
                      pursuant to Section 12.03; and
                iv.   the right of first refusal provided by and pursuant to Section 12.03 does not require
                      a willing seller for the Apartment Complex to be purchased by RiseBoro or its
                      designee by RiseBoro or its designee exercising its right of first refusal provided
                      by and pursuant to Section 12.03.

            c. On the Third Cause of Action, for a judgment directing the Defendants to specifically
               perform all of its obligations under the Restated Agreement and consummate the
               RiseBoro’s purchase of the Apartment Complex as provided by and pursuant to Section
               12.03



                                                         15



                                                     15 of 18
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                  INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 3                 Document 13-2 Filed 03/22/19 Page 17 of 19 PageID
                                                                    RECEIVED        #: 296
                                                                              NYSCEF:  11/15/2018




            d. On the Fourth Cause of Action, for money damages in amount to be determined at trial,
               but believed to be no less than $10,000,000.00 against each of the Defendants for the breach
               of the Restated Agreement, plus attorney’s fees, costs and disbursements.

            e. Such other and further relief as the Court deems just, proper, and equitable.




         Dated: New York, New York
                November 14, 2018


                                                     GOLDSTEIN HALL PLLC

                                                     /S/ Brian J. Markowitz
                                              By:    BRIAN J. MARKOWITZ, ESQ.
                                                     DANIEL GOLDENBERG, ESQ.
                                                     Attorneys for Plaintiff
                                                     RISEBORO COMMUNITY PARTNERSHIP INC.
                                                     80 Broad Street, Suite 303
                                                     New York, New York 10004
                                                     Tel. (646) 768.4100




                                                        16



                                                    16 of 18
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                      INDEX NO. 523152/2018
NYSCEF Case 1:18-cv-07261-RJD-JRC
       DOC. NO. 3                 Document 13-2 Filed 03/22/19 Page 18 of 19 PageID
                                                                    RECEIVED        #: 297
                                                                              NYSCEF:  11/15/2018




                                                                                                       VERIFICATION




           STATE           OF           NEW YORK                                    )
                                                                                    ) ss.:
           COUNTY                  OF      NEW YORK                                 )




                         SCOTT                     SHORT,                being            duly       sworn,          deposes         and     says      as follows:


                          1.                  I am         the        chief          executive          officer          of    RISEBORO                     COMMUNITY                          PARTNERSHIP


           INC.,       formerly               known              as    RIDGEWOOD                         BUSHWICK                      SENIOR               CITIZENS                  COUNCIL,               INC.,        the


           Plaintiff          in   this        action.


                         2.                   I have          read            the        foregoing            Complaint               and       know         the      contents            thereof       to       be     true,


           except        as to          matters              therein               alleged       upon          information              and       belief,          and      that      as to     those        matters             I


          believe         them           to be true.


                         3.                   As      to      those                matters         alleged            upon          information               and         belief,        the       source         of      my


           information                  and     the        grounds                 for   my belief            are     Plaintiff's           books          and     records.


                         4.                   This      verification                     is made        by     the     depoñeñt            on behalf             of RISEBORO                   COMMUNITY

           PARTNERSHIP                               INC.,            formerly               known            as     RIDGEWOOD                       BUSHWICK                         SENIOR            CITIZENS



           COUNCIL,                     INC.,         because                 it    is   a corporation                and      I am        an    officer         of      said       corporation,            to   wit,      its


           chief       executive               officer.




                                                                                                                                                SCOTT              SHORT


           Sworn         to before              me on this

                        day        of     November,                    2018




                        Not        ry     Public

                   NIKI TSISMENAKIS
           NOTARY PUBLIC - State of New York
         No. 02TS6264869 - Qualified in Kings County
              My commission expires July 2, 2020


                                                                                                               17 of 18
FILED: KINGS COUNTY CLERK 11/15/2018 04:06 PM                                                                                                                                                                                                                                                                                                                                    INDEX NO. 523152/2018
NYSCEF DOC. NO. 3                                                                                        Case 1:18-cv-07261-RJD-JRC Document 13-2 Filed 03/22/19 Page 19 of 19 PageID #: 298                                                                                                                                                                       RECEIVED NYSCEF: 11/15/2018




                                                                                                              ENTRY************************
         ***********************NOTICE                                                               OF                                                                                                                INDEX            NO.:



        Sir/Madam:
                                                                                                                                                                                                                       SUPREME                   COURT                       OF     THE         STATE                OF      NEW YORK
                                                                                                                                                                                                                       COUNTY                   OF      KINGS

                        Please                take      notice                that         the           within                 is         a   (certified)              true         copy            of     a


                                              duly      entered               in     the       office             of      the         clerk        of    the   within               named           court
                                                                                                                                                                                                                       RISEBORO                   COMMUNITY                                   PARTNERSHIP                               INC.,                              known           as
        on      the    _        day      of                               , 2018.
                                                                                                                                                                                                                       RIDGEWOOD                         BUSHWICK                              SENIOR                 CITIZENS
                                                                                                                                                                                                                                                                                                                                                       formerly

                                                                                                                                                                                                                                                                                                                                                     COUNCIL,                 INC.,



        Dated:                                                                                                                                                                                                                                                                                                                           Plaintiff,

                                                                 Yours,               etc.
                                                                                                                                                                                                                                                                                  -against-

                                                                     GOLDSTEIN                            HALL                  PLLC

                                                                     Attorney(s)                   for      Plaintiff                                                                                                  SUNAMERICA                            HOUSING                          FUND           NO.           682,         SLP          HOUSING                I,    LLC,          420

                                                                     80    Broad                                  Suite              303
                                                                                                                                                                                                                       STOCKHOLM                         STREET                       ASSOCIATES                           L.P.,
                                                                                              Street,

                                                                     New        York,              New            York               10004
                                                                                                                                                                                                                                                                                                                                         Defendants.



        To:

                                   for
        Attorneys(s)                                                                                                                                                                                                                                                                        VERIFIED                  COMPLAINT

                                                                                                     SETTLEMENT*********************
         ********************NOTICE                                                          OF

                                                                                                                                                                                                                       To       the     best       of    my             knowledge,                     information                   and         belief,          formed          after         an    inquiry

         Sir/Madam:                                                                                                                                                                                                    reasonable                under                 the                                           the          presentation                of      these                            or       the
                                                                                                                                                                                                                                                                                  circumstances,                                                                                      papers,

                                                                                                                                                                                                                       contentions                                       are       not                            as       defined              in    subsection                      of   section          130-
                                                                                                                                                                                                                                                  therein,                                  frivolous,                                                                      (c)

                         Please          take         note       that         an                                                 of        which        the    within           is    a true         copy               1.1     of    the      Rules         of        the     Chief          Ad=ialseater                        (22      NYCRR).

         will     be   presented                for    settlement                    to      the     Hon.                                                       , one          of    the        Justices

        of      the    within            named               court         at                                             ,     on                                 ,     2018,             at                                                                                        GOLDSTEIN                         HALL              PLLC
        A.M./P.M.                                                                                                                                                                                                                                                                     Brian        J.                                   Esq.
                                                                                                                                                                                                                                                                                                          Markowitz,

                                                                                                                                                                                                                                                                                      Daniel            Goldenberg,                     Esq.

        Dated:                                                                                                                                                                                                                                                                        80      Broad                          Suite          303
                                                                                                                                                                                                                                                                                                            Street,

                                                                     Yours,           etc.
                                                                                                                                                                                                                                                                                      New        York,            New        York              10004


                                                                 GOLDSTEIN                                HALL                  PLLC

                                                                 Attorney(s)                       for      Plaintiff

                                                                 80       Broad              Street,           Suite             303
                                                                                                                                                                                                                       Service          of     a copy             of     the       within         is     hereby         admitted
                                                                 New            York,              New        York                   10004
                                                                                                                                                                                                                       Dated:                                                                          , 2018

                                                                                                                                                                                                                       Attorney(s)               for
        To:

        Attorneys(s)              for




                                                                                                                                                                                                            18 of 18
